DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/13/2022 has been entered. Claims 1 and 5 have been amended. Claims 8-9 haves been cancelled. Claims 1-7 are pending. Applicants remarks and amendments to the claims have overcome the claim objections and 112(d) rejections previously set forth in the Non-Final Rejection mailed 12/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites in part “wherein at least one of said at least two merging side-by-side multiple product sections having (i) the multiple component section or (ii) the multiple material component section has 10s-1000s layers in a pattern or layer orientation”. This is considered new matter, it being noted this content is not described in the written description as filed. 
Claims 2-7 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.

Claim Interpretation
Due to the application title (MULTICOMPONENT APPROACH TO STANDARD AND MICROLAYER COEXTRUSION) and content of the written description. The examiner considers the currently presented claims to be a Product-By-Process and will be examined as such. The applicant is reminded that Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article; to include: “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977), see MPEP 2125.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kleiner (US 2013/0261736 A1), in view of at least one of Guillemette et al. (US 2014/0056566 A1 – of record), and/or Nangia et al. (US 2010/0316712 A1 – of record).
Regarding claims 1, 6, Kleiner discloses a bioabsorbable scaffold composed of a multilayer structure of alternating layers of different polymers – (construed as a multicomponent multilayered product). The scaffold is formable by coextrusion methods to include processing multiple product streams into a tubular shape, see FIG’S 2-3 – (corresponds to side-by-side multiple product sections forming a rod, a tube, a pipe, a filament, or a profile shape). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The product streams A and B are different materials and formable in a desired geometry to include multilayered products of multiple materials formed by use of multiple extruders, see [0051] – [0052], FIG’S 2-3 – (corresponds to each product section is comprised of one or more component sections with each component section containing singular or multiple materials which may or may not be patterned or in a multiple layer configuration).
The product is further formable to have from 30 – 1,000 layers, see [0063]  - (corresponds to the multiple material component section has 10s – 1000s layers in a pattern or layer orientation); and includes additives such as drugs, see [0058] – (corresponds to at least one or more layers include at least one pharmaceutical or drug substance); and where the additive is bioresorbable, see [0065] – (corresponds to the at least one or more layers including at least one pharmaceutical or drug substance further including one or more biocompatible material); and where the bioabsorbable product is useful for a period of time and designed to absorb away and disappear from the implant site, see [0034] - [0035] – (corresponds to biocompatible material that control the time release of the at least one pharmaceutical or drug substance).
As to:
at least two side-by-side multiple product sections including either (i) a multiple component section of more than one component section with each component section containing a different material or (ii) a multiple material component section with one or more component sections each containing multiple materials such that (i) the multiple component section and (ii) the multiple the material component section each include a pattern or a multiple layer configuration in a pattern or layer orientation, and

at least one of said at least two merging side-by-side multiple product sections having (i) the multiple component section or (ii) the multiple material component section has a different pattern or multiple layer configuration or a different pattern or layer orientation from at least one other of said at least two merging side-by-side multiple product sections having (i) the multiple component section or (ii) the multiple material component section.

Kleiner further teaches the product formable as being multilayered and multicomponent and further processed by coextrusion, whereby additional layers of different materials not used with the multilayered multicomponent are formed into the final product (scaffold), see [0056] – [0058] – (construed as the claimed a – b limitations above).
To the extent Kleiner does not explicitly disclose the claimed processing steps and/or product characteristics. In any event, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the product as claimed since: 
Guillemette discloses processing by coextrusion of multiple layers of micro-polymers to nano-polymers layers in a tubular shape, see [0002]. This includes a multi-stream approach to create products having an increased surface area. The streams to create the shape profile can be either coextruded or extruded onto, the streams comprising materials with or without layers, see Figures 9(a)-(g) and [0034] - [0042] – (construed as a. and b. above). Moreover, forming the geometries of the multilayered multicomponent product as claimed is suitable for pharmaceuticals, where the surface area contact between materials is important such as time varying drug delivery, see [0042] – (construed as at least one pharmaceutical or drug substance including a material that controls the time release of the at least one pharmaceutical or drug substance). And where the number of layers could range from under 10 to thousands of layers, see [0048] – (construed as multiple material component section has 10s – 1000s layers in a pattern or layer orientation).
Nangia discloses product drug dosage forms including compositions having multiple drugs in different portions, see [0016], [0034]– (corresponds to a multicomponent multilayered product). This includes side-by-side multiple product sections forming a rod, or a profile shape, see [0218] and FIG. 1; and
Having different layers comprise different compositions, see [0231] and FIG. 1 – (corresponds to each product section is comprised of one or more component sections with each component section containing singular or multiple materials which may or may not be patterned or in a multiple layer configuration); and 
Having side by side layers comprise different compositions, see [0240] and FIG. 10 – (corresponds to at least two side-by-side multiple product sections including either (i) a multiple component section of more than one component section with each component section containing a different material or (ii) a multiple material component section with one or more component sections each containing multiple materials such that (i) the multiple component section and (ii) the multiple the material component section each include a pattern or a multiple layer configuration in a pattern or layer orientation; and
Having a dosage form of a two-piece capsule to further include a monolayer tablet and trilayer tablet, [0676] and Fig. 39 - (corresponds to at least one of said at least two merging side-by-side multiple product sections having (i) the multiple component section or (ii) the multiple material component section has a different pattern or multiple layer configuration or a different pattern or layer orientation from at least one other of said at least two merging side-by-side multiple product sections having (i) the multiple component section or (ii) the multiple material component section); and
Whereby, the dosage is pharmaceutical composition is (1) one or more bioadhesive layers, (2) one or more bioadhesive compositions incorporated in the pharmaceutical composition, or (3) one or more bioadhesive compositions incorporated as layers in the pharmaceutical composition, for example, as a multilayer tablet. This being advantageous for preferentially targeting the release of drug at a target absorption site and time dependency, see [0218], [0341] – (corresponds to one or more active pharmaceutical substance(s) or chemical(s), and the product is specifically designed to control the time release nature).
Regarding claims 2-3, 5, modified Kleiner further discloses the core is hollow, and includes materials including particles or fibers, Guillemette [0025]; Nangia [0239], [0091]; and where the dosage form is formable as an annular ring having a size of 2 mm to 5 mm, see [0544], [0550] – (corresponds to the claimed outside diameter between 1 mm and 5 mm). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kleiner (US 2013/0261736 A1), in view of at least one of Guillemette et al. (US 2014/0056566 A1 – of record), and/or Nangia et al. (US 2010/0316712 A1 – of record), as applied to claim 1 above, and further in view of Langlais et al. (US 2012/0189789 A1 – of record).
Regarding claim 4, modified Kleiner discloses with guidance provided by the figures, what appears to be staggered seams, see Figures 9(a)-(g); however in any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do form the product as claimed since: Langlais discloses a product having staggered seams makes for a stronger product due to the increased contact area, see [0063]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kleiner (US 2013/0261736 A1), in view of at least one of Guillemette et al. (US 2014/0056566 A1 – of record), or Nangia et al. (US 2010/0316712 A1 – of record), as applied to claim 1 above.
Regarding claim 7, while modified Kleiner discloses layers maybe formed by coextrusion process, spraying, or dipping; and a coating material including a polymer and a solvent solution may be applied by spraying followed by removal of the solvent to form the polymer layer on the inside surface, outside surface, or both of the multilayer tube; it does not explicitly disclose the multicomponent multilayered product comprises a soft or porous texture and is subjected to further chemically or mechanically processing so as to remove one or more materials or layers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: the written description defines “soft or porous” according to [0032] and as best depicted in FIG. 8 where: “FIG. 8 depicts a cross section that could be created by merging multiple streams with layers with streams containing solid material. Such a product would have a large surface area of contact between different materials. Removal of the black material would result in a product with finned branches and high exposure to the environment. A product made in this manner may become more compressible, porous or foam-like and may have a softer feel”.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

And as depicted above, modified Kleiner, see Guillemette Figure 9(f) is substantially the same as applicant Figure 8, thus one of ordinary skill would expect structure dependent properties to be the same in both, i.e. softening of the product upon removal of certain layers which Guillemette clearly contemplates, see [0035].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749